Citation Nr: 0810732	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  03-08 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for residuals of injury to the cervical spine for 
the period from November 6, 1999, to September 25, 2003.

2.  Entitlement to a disability rating in excess of 40 
percent for residuals of injury to the cervical spine for the 
period from September 26, 2003, to include the issue of 
entitlement to an effective date for said rating earlier than 
September 26, 2003.

3.  Entitlement to an initial disability rating in excess of 
20 percent for residuals of injury to the thoracic spine with 
slight compression deformity, T7-T8.

4.  Entitlement to an initial disability rating in excess of 
30 percent for post-concussion headaches.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from January 1997 to 
November 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The veteran testified before the 
undersigned at a hearing held at the RO in December 2005.  
The Board remanded this case in July 2006 for further 
development.

The service medical records document that the veteran 
experienced two head injuries in service.  Service connection 
is currently in effect for post-concussive headaches as a 
result.

Notably, however, VA treatment records on file document 
diagnoses of an organic affective disorder with psychosis, 
and the veteran at his December 2005 hearing specifically 
requested consideration of that disorder as a residual of his 
head injuries.  The Board notes that the treatment records 
also show that one provider felt the veteran might have 
developed a seizure disorder following the head injuries.  In 
light of the above, the Board refers the issues of 
entitlement to service connection for an organic affective 
disorder and seizures to the RO for appropriate action.

The Board notes that the RO, in August 2006, implemented the 
July 2006 Board decision granting service connection for low 
back disability, and assigned a 10 percent evaluation 
therefor effective August 29, 2000.  No further communication 
from the veteran or his representative has been received 
concerning the disability rating assigned.

The record shows, however, that the veteran continues to 
receive separate 20 and 10 percent evaluations for his 
respective thoracic and lumbar spine disorders.  The Board 
points out that, effective September 26, 2003, thoracic and 
lumbar spine disorders are to be evaluated as one disability.  
The rating criteria do allow for assignment of separate 
evaluations for associated objective neurological conditions, 
but as discussed in the decision below, there are no such 
conditions in this case, and the RO in any event is not 
evaluating the disorders separately because of neurological 
impairment.  In light of above, the Board will refer to the 
RO's attention whether the separate ratings assigned the 
veteran should be corrected to reflect a single disability 
evaluation for his thoracic and lumbar spine disorders since 
September 26, 2003.

The issue of entitlement to an initial rating in excess of 30 
percent for post-concussion headaches is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  For the period prior to September 26, 2003, the veteran's 
cervical spine disorder is not productive of either favorable 
or unfavorable ankylosis, severe limitation of cervical spine 
motion, severe intervertebral disc syndrome (IVDS) with 
recurring attacks and intermittent relief, incapacitating 
episodes of IVDS having a total duration of at least 4 weeks 
but less than 6 weeks during the past 12 months, or by 
significant neurologic impairment.  

2.  For the period from September 26, 2003, the veteran's 
cervical spine disorder is not productive of ankylosis, 
pronounced IVDS, incapacitating episodes of IVDS having a 
total duration of at least 6 weeks during the past 12 months, 
or by significant neurologic impairment.

3.  The evidence does not support assignment of a 40 percent 
evaluation for cervical spine disability prior to September 
26, 2003.
 
4.  The veteran's thoracic spine disability is not productive 
of either favorable or unfavorable ankylosis, by forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less, by severe IVDS, by incapacitating episodes of IVDS 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months, or by significant 
neurological impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for residuals of injury to the cervical spine for the 
period prior to September 26, 2003, have not been met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285, 5290, 5293 (2003); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5235 (2007). 

2.  The criteria for an evaluation in excess of 40 percent 
for residuals of injury to the cervical spine for the period 
from September 26, 2003, have not been met.  38 U.S.C.A. § 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5290, 5293 (2003); 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5235 (2007). 

3.  The criteria for an effective date prior to September 26, 
2003, for the assignment of a 40 percent evaluation for 
residuals of injury to the cervical spine have not been met.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.400 (2007).

4.  The criteria for an initial evaluation in excess of 20 
percent for residuals of injury to the thoracic spine with 
slight compression deformity, T7-T8 have not been met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285, 5291, 5293 (2003); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5243 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in his possession that pertains to the claim.  

In the present case, VA collectively provided the veteran 
with the notice contemplated by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) in March 2003, July 2003 and February 
2004 correspondences, except as to notice of the information 
and evidence necessary to substantiate the initial rating and 
the effective date to be assigned a grant of service 
connection in the event his claims were successful.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Once, 
however, his claims were substantiated through the grant of 
service connection and he was assigned initial disability 
ratings and effective dates for the grant of service 
connection in May 2001, VA had no further notice obligations 
under 38 U.S.C.A. § 5103(a) with respect to the veteran's 
disagreement with the initial ratings assigned.  The record 
reflects that he did receive the notice to which he is 
entitled under 38 U.S.C.A. §§ 5103A and 7105, including 
through the issuance of the statement of the case.  See 
Dingess/Hartman, 19 Vet. App. at 490-91.  He was issued a 
statement of the case providing him with the law and 
regulations pertaining to effective dates.
 
In any event, the veteran was provided with the missing 
notice in August 2006 and November 2006 communications.  The 
RO readjudicated the claims in a March 2007 supplemental 
statement of the case.  See Mayfield v. Nicholson, 499 F.3d 
1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 
Vet. App. 370, 376-77 (2006).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) clarified VA's notice obligations in increased 
rating claims.  The instant appeal originates, however, from 
the grant of service connection for the disorders at issue.  
Consequently, Vazquez-Flores is inapplicable.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the veteran himself.  
38 U.S.C.A. § 5103A.  Although treatment reports on file show 
that in June 2004, his clinicians encouraged him to file a 
claim with Social Security Administration for disability 
benefits, there is no indication that he followed their 
advice, and he has never suggested to VA that he filed a 
claim with the referenced agency.

The record also reflects that the veteran has attended 
numerous VA examinations in connection with his claims.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
service-connected cervical and thoracic spine disorders.  The 
Board has found nothing in the historical record which would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), however, it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Further, in Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.

Prior to September 23, 2002, IVDS was rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  That code provided for a 20 
percent rating for moderate IVDS, with recurring attacks.  A 
40 percent rating was warranted for severe IVDS, with 
recurring attacks and intermittent relief.  A 60 percent 
evaluation was warranted for pronounced IVDS, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).

From September 23 2002 to September 25, 2003, the criteria 
for IVDS specified that a 20 percent evaluation was warranted 
for incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.  A 40 percent evaluation required incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  Alternatively, IVDS 
was rated by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from IVDS that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293 and Note 
(1) (2003).

Effective September 26, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is rated either under the 
General Rating Formula for Diseases and Injuries of the 
Spine, or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25. 

The General Rating Formula for Diseases and Injuries of the 
Spine provides for a 20 percent evaluation where there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent evaluation is warranted for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.  A 40 percent evaluation is 
warranted for unfavorable ankylosis of the entire cervical 
spine; or forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 20 percent evaluation 
where there are incapacitating episodes of intervertebral 
disc syndrome having a total duration of at least 2 weeks but 
less than 4 weeks during the past 12 months.  A 40 percent 
evaluation requires incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.  A 60 percent evaluation requires 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  An incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.

When rating under the General Rating Formula for Diseases and 
Injuries of the Spine, any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately under an 
appropriate diagnostic code.

38 C.F.R. § 4.71a, Diagnostic Code 5243 and Notes (1) and (6) 
(2007).

Prior to September 26, 2003, a maximum 10 percent evaluation 
was assignable for moderate or severe limitation of dorsal 
spine motion.  38 C.F.R. § 4.71a, Diagnostic Code 5291.  
Higher ratings of 20 and 30 percent were warranted for, 
respectively, favorable and unfavorable ankylosis of the 
dorsal spine.  38 C.F.R. § 4.71a, Diagnostic Code 5288.

A maximum 30 percent evaluation was warranted for severe 
limitation of cervical spine motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2003).  A 40 percent evaluation was 
warranted for unfavorable ankylosis of the cervical spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5287 (2003).

With a fractured vertebrae which otherwise does not meet the 
criteria for a 60 or 100 percent rating, residuals are rated 
in accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003). 

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria.  Should an increased rating be warranted under the 
revised criteria, that award may not be made effective before 
the effective date of the change.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003.

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. § 
3.400.  The effective date for an increased rating for 
disability compensation will be the earliest date as of which 
it is factually ascertainable that an increase in disability 
occurred if a claim is received within one year from such 
date; otherwise, the effective date is the date of receipt of 
the claim. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  
If the increase occurred after the date of claim, the 
effective date is the date of increase.  38 U.S.C.A. § 
5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997).

A.  Cervical spine

Factual background

The veteran's period of service ended in November 1999.  
Service connection for cervical spine disability was granted 
in May 2001, with an assigned evaluation of 10 percent 
effective November 6, 1999.  In February 2003, the RO 
increased the assigned evaluation to 20 percent, effective 
November 6, 1999.  In May 2004, the RO further increased the 
evaluation to 40 percent, effective February 23, 2004.

In March 2007, the RO granted an effective date of September 
26, 2003, for the assignment of the 40 percent rating, and 
continued the denial of a rating in excess of 40 percent for 
that period.  The RO also increased the initial evaluation 
assigned the disorder to 30 percent for the period from 
November 6, 1999 to September 25, 2003.

The service medical records document occasional findings of 
neck tenderness and muscle spasm.  He demonstrated full range 
of motion, with normal strength and no neurologic deficits.

The veteran attended a VA examination in November 2000.  He 
reported symptoms including neck pain when lifting heavy 
objects, and neck stiffness and tightness with prolonged 
sitting.  He denied any history of restricted neck movement.  
Physical examination showed that he had a normal posture.  He 
demonstrated tenderness in the cervical muscles.  The veteran 
had full range of cervical spine motion, with pain during the 
testing.  The examiner concluded that the functional loss 
demonstrated in the cervical spine was moderate.  The veteran 
did not have any neurologic deficits.  X-ray studies of the 
cervical spine showed mild anterior wedging deformity of C5 
and C6.  The examiner concluded that the functional loss due 
to pain in particular was mild for the cervical spine.

On file are VA treatment records for November 2000 to April 
2006.  Those records prior to September 26, 2003, document 
complaints of neck pain and muscle spasm, exacerbated by 
movement and activities of daily living.  His strength was 
consistently full, and no neurologic deficits were 
identified.  In October 2002 he sought a medical opinion to 
give his employer concerning work limitations caused by back 
and neck pain.

Treatment reports after September 26, 2003 document 
complaints of radiating cervical spine pain exacerbated by 
activities, including those of daily living; the veteran 
reported that the pain affected his work and general 
activity.  The records show that he had mild neck spasms.  
Strength in the upper extremities was consistently full, and 
his deep tendon reflexes were normal.  An April 2005 entry 
indicates that he was given a consult for a neck brace.

At a November 2002 VA examination, the veteran reported 
experiencing cervical spine pain with movement or performance 
of his activities of daily living.  The veteran reported that 
he was unable to find a job because of his neck disorder.  
Physical examination showed that he had no postural 
abnormalities.  He exhibited cervical spine tenderness.  He 
was able to forward flex the spine to 40 degrees; backward 
extend to 30 degrees; laterally flex to 20 degrees, 
bilaterally; and rotate to 30 degrees, bilaterally.  He 
demonstrated pain and muscle spasm during range of motion 
testing.  Deep tendon reflexes were 2+ and symmetrical in the 
upper extremities, and he had normal upper extremity 
strength.  The examiner concluded that functional loss due to 
pain in the cervical spine was moderate.

The record shows that the veteran was found to have no 
neurologic deficits at a November 2002 VA neurology 
examination.

In April 2003, the veteran submitted a letter from the U.S. 
Postal Service informing him that to complete his employment 
application, he was required to supply a medical evaluation 
by a specialist in orthopedic surgery.

On a VA Form 8940 filed in June 2003, the veteran reported 
that he last worked full time January 2002, and stopped 
working because of his service-connected disorders.

The veteran attended a VA examination in February 2004, at 
which time he reported experiencing cervical spine problems, 
as well as difficulty with his activities of daily living.  
Physical examination showed that he had cervical tenderness 
as well as muscle spasm.  Range of cervical spine motion 
testing disclosed flexion to 10 degrees; extension to 20 
degrees; bilateral lateral flexion 20 degrees; and bilateral 
rotation to 15 degrees.  Neurologic examination was normal.  
X-ray studies of the cervical spine showed a slight decrease 
in the height of C5-C6.  The examiner concluded that the 
veteran had a history of an old mild compression deformity in 
the cervical spine with X-ray evidence showing slight loss of 
height C5-C6; he noted that the veteran demonstrated 
disproportionately severe functional loss in range of motion 
due to pain.  With respect to employability, the examiner 
concluded that the veteran's capacity for physical work was 
affected to a limited extent by the musculoskeletal 
diagnoses, but that his alcoholism and psychiatric disability 
appeared to be a greater hindrance.

At his December 2005 hearing before the undersigned, the 
veteran argued that because he had been experiencing the same 
symptoms since service, the effective date assigned by the RO 
for his increased initial rating should be made effective 
November 6, 1999.  He testified that his neck pain radiates, 
and sometimes results in tingling and numbness of his upper 
extremities.  He testified that he was unable to work because 
of his back, and explained that he dropped out of trade 
school because of his physical limitations and the effects of 
his medications.

The veteran attended a VA examination in November 2006.  He 
reported that he last worked in 2000, and stopped working 
because of lack of energy, in addition to his back, neck and 
head problems.  He complained of daily neck pain requiring 
rest about ten times in a month.  He explained that his neck 
pain was intermittently accompanied by tingling and numbness 
in his fingers and toes, and that he experienced occasional 
arm weakness.  Physical examination showed that he had normal 
posture.  He exhibited tenderness in his cervical region, 
without muscle spasm.  Range of cervical spine motion testing 
disclosed flexion to 10 degrees; extension to 15 degrees; 
bilateral lateral flexion to 20 degrees; rotation to the 
right to 30 degrees, and rotation to the left to 25 degrees.  
The veteran had pain in all excursions of motion, without any 
increase on repetitive motion testing.  His upper extremity 
strength was 5/5, with 2+ deep tendon reflexes and normal 
sensation.  X-ray studies of the cervical spine were normal, 
with no evidence of compression fracture or other significant 
abnormality.  Electrodiagnostic studies of the upper 
extremities were normal, with no evidence of peripheral 
neuropathy or of radiculopathy.  The examiner diagnosed 
myofascial pain syndrome involving the cervical muscles.

Analysis

The RO evaluated the veteran's cervical spine disorder as 30 
percent disabling for the period prior to September 26, 2003, 
under Diagnostic Code 5290, and as 40 percent disabling from 
September 26, 2003, under Diagnostic Code 5235.  In assigning 
a 30 percent evaluation under Diagnostic Code 5290, the RO 
appears (from the explanation in the March 2007 supplemental 
statement of the case) to have based the rating on moderate 
limitation of cervical spine motion with demonstrable 
deformity of a vertebral body, rather than severe limitation 
of cervical spine motion without consideration of such a 
demonstrable deformity.

I.  The period prior to September 26, 2003
 
The evidence shows that at his November 2000 VA examination 
and when seen by treating clinicians, the veteran 
demonstrated full range of cervical spine motion, although he 
exhibited pain with excursions of motion.  At his November 
2002 VA examination, he exhibited some diminished range of 
motion, with the greatest restriction in his ability to 
rotate.  He had flexion limited to 40 degrees, extension 
limited to 30 degrees, lateral flexion limited to 20 degrees, 
and rotation limited to 30 degrees; normal excursions of 
motion for those planes are, respectively, 45 degrees, 45 
degrees, 45 degrees, and 80 degrees.  See 38 C.F.R. § 4.71a, 
Note (2) following the General Rating Formula for Diseases 
and Injuries of the Spine (2007).  Notably, however, he has 
not demonstrated any weakness, incoordination, fatigue, or 
other factors affecting his functional impairment, outside of 
pain.  With respect to pain, the November 2002 examiner 
described the associated functional impairment as only 
moderate.

In the Board's opinion, even when functional impairment from 
pain is considered, in light of the substantial level of 
range of motion retained, the limitation of cervical spine 
motion is most accurately characterized as no more than 
moderate in severity, warranting a 20 percent evaluation 
under Diagnostic Code 5290.  See Deluca v. Brown, 8 Vet. App. 
202 (1995).

The Board points out that the evidence does show the presence 
of a deformity of a vertebral body, and that the veteran 
therefore is also entitled to a 10 percent evaluation under 
Diagnostic Code 5285.  Notably, however, as there is no cord 
involvement from any fractured vertebra, or evidence that the 
veteran is bedridden or requires long leg braces, a 100 
percent rating under Diagnostic Code 5285 is not for 
application.  In addition, there is no indication that the 
veteran uses a neck brace; a 60 percent rating under 
Diagnostic Code 5285 for residuals of a fractured vertebra 
without cord involvement, but with abnormal mobility 
requiring a neck brace (jury mast), is not warranted.

The evidence shows that the veteran clearly retains movement 
in each excursion of neck motion.  His cervical spine clearly 
is not ankylosed, and an increased evaluation under 
Diagnostic Code 5287 therefore is not warranted.

Although the veteran has a wedge deformity in his cervical 
spine, VA examinations in November 2000 and November 2002 
both showed the absence of any neurologic deficits.  The 
treatment reports prior to September 26, 2003, also show that 
no neurologic deficits were present.  The veteran 
consistently demonstrated full upper extremity strength and 
normal reflexes.  Nor do the records document any 
incapacitating episodes of IVDS affecting the veteran prior 
to September 2003, or otherwise suggest that he was 
prescribed bed rest by his treating physicians for any 
episodes of IVDS.

In short, the evidence prior to September 2003 does not 
suggest the presence of IVDS, and in any event shows that the 
veteran did not demonstrate any neurologic impairment 
associated with his cervical spine disorder.  A higher rating 
under Diagnostic Code 5293 therefore is not for application.

In sum, the evidence demonstrates that for the period prior 
to September 26, 2003, the veteran's cervical spine disorder 
was most accurately characterized as productive of moderate 
limitation of cervical spine motion, with a demonstrable 
deformity of a vertebral body, warranting a combined 30 
percent evaluation.  The veteran did not have ankylosis, 
IVDS, or any neurologic impairment.

Consequently, an initial rating in excess of 30 percent for 
cervical spine disability for the period prior to September 
26, 2003, is not warranted.  38 C.F.R. § 4.3. 
 
II.  The period from September 26, 2003

Based on the medical evidence on file, Board finds that an 
evaluation in excess of 40 percent for the veteran's cervical 
spine disorder is not warranted under any appropriate 
diagnostic code.  Turning first to the rating criteria in 
effect prior to September 26, 2003, a maximum 40 percent 
evaluation was warranted for severe limitation of cervical 
spine motion combined with the presence of demonstrable 
deformity of a vertebral body.  Moreover, at no point on VA 
examination or in the treatment records on file has the 
cervical spine been described as ankylosed.  Although the 
veteran was at one point offered a consult for a neck brace, 
the records show that he in fact does not use such a brace.  
An increased evaluation under former Diagnostic Codes 5285, 
5287, or 5290 is not warranted.  

Although the veteran complaints of numbness and tingling 
affecting his upper extremities, and has demonstrated muscle 
spasm, neurologic examination has been consistently negative 
for any deficits.  His deep tendon reflexes are normal, his 
upper extremity strength is full, and electrodiagnostic 
testing in November 2006 ruled out any radiculopathy or other 
pertinent neurologic impairment.  Nor is there any evidence 
or complaints of incapacitating episodes of IVDS, let alone 
evidence of such episodes having a total duration of at least 
6 weeks in any year.  A rating in excess of 40 percent under 
either version of Diagnostic Code 5293, or the current 
Diagnostic Code 5243 therefore is not warranted.  As already 
noted, there is no evidence of a neurologic condition to 
separately evaluate.

Turning to the General Rating Formula for Diseases and 
Injuries of the Spine, a 40 percent evaluation represents the 
maximum evaluation assignable for limited cervical spine 
motion, in the absence of unfavorable ankylosis of the entire 
spine.

In short, the evidence does not demonstrate ankylosis of the 
cervical spine, cord involvement or the requirement of a neck 
brace, or IVDS or associated neurologic impairment.  
Entitlement to a 40 percent evaluation for cervical spine 
disability for the period from September 26, 2003, therefore 
is not warranted.  38 C.F.R. § 4.3.

III.  Earlier effective date

The veteran contends that the 40 percent evaluation assigned 
for his cervical spine disorder should have been made 
effective November 6, 1999.  The basis for his claim is that 
his cervical spine symptoms have remained the same since 
November 1999.

As indicated earlier, the effective date of an increase in 
disability is the later of the date of claim, or the date 
entitlement arose.  In this case, the relevant claim is that 
submitted for service connection on November 6, 1999.  
Neither at that time, nor at any point prior to September 26, 
2003, did the veteran's cervical spine disorder demonstrate 
findings compatible with an evaluation higher than 30 
percent.  The Board will not reiterate the evidence already 
analyzed in detail above, but will note in summary that the 
evidence showed, at most, moderate limitation of cervical 
spine motion, along with the presence of deformity of a 
vertebral body.  The veteran did not demonstrate any IVDS or 
neurologic impairment associated with his cervical spine 
disorder.  

In short, the record shows that entitlement to a 40 percent 
evaluation arose well after the date of claim, and not prior 
to September 26, 2003.  The Board notes in passing that it is 
questionable whether the veteran's cervical spine disorder 
warrants a 40 percent evaluation at all from September 26, 
2003, given the absence of demonstrable neurologic 
impairment, incapacitating episodes of IVDS, or ankylosis.  
Regardless, the evidence certainly does not demonstrate that 
entitlement arose prior to September 26, 2003.

The Board notes that the RO chose September 26, 2003, because 
the rating criteria for evaluating spinal disorders were 
amended on that date.  Even assuming, however, that a 40 
percent rating was warranted under the amended rating 
criteria, an increased rating under the revised criteria may 
not be made effective before the effective date of the 
change.  See VAOPGCPREC 7-2003.

In short, entitlement to a 40 percent evaluation for cervical 
spine disorder did not arise at any point prior to September 
26, 2003, and any increased rating granted pursuant to the 
criteria effective September 26, 2003, may not be made 
effective prior to the date of the amendment.  Accordingly, 
the veteran's claim for entitlement to an earlier effective 
date for the grant of a 40 percent evaluation for cervical 
spine disability is denied.

IV.  Fenderson considerations

The Board lastly notes that the RO, in granting service 
connection for cervical spine disability, assigned an 
effective date for the grant of November 6, 1999.  The Board 
has reviewed the evidence on file and concludes that the 
underlying level of severity for the veteran's cervical spine 
disorder has remained at the 30 percent level, but not 
higher, for the entire period prior to September 26, 2003, 
and as no more than 40 percent disabling for the period since 
September 26, 2003.  For the reasons discussed at length 
above, and because there is no indication of greater 
disability than that described above during the respective 
periods, a higher rating is not warranted for any time since 
the award of service connection.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

B.  Thoracic spine

Factual background

Service connection for thoracic spine disability was granted 
in May 2001, and evaluated as 10 percent disabling effective 
November 6, 1999.  In March 2007, the RO increased the 
evaluation assigned the thoracic spine disorder to 20 
percent, effective November 6, 1999.  This evaluation has 
remained in effect since that time.

The service medical records document instances of back 
tenderness.  The veteran had full range of back motion, with 
normal strength and gait, and no neurologic deficits.  
Diagnostic studies showed mild scoliosis of the thoracic 
spine.

VA treatment records for November 2000 to April 2006 show 
that he complained of radiating thoracic and lumbar pain, 
exacerbated by his daily activities.  The records show that 
his back was tender and had spasms.  His strength was 5/5 on 
all occasions except for two in November 2004 and May 2006.  
In November 2004 he was seen in the emergency room for a back 
injury.  Physical examination showed slight weakness in the 
lower extremities, but the examiner could not fully assess 
the veteran because the veteran insisted on staying on the 
floor.  In May 2006, neurologic evaluation showed slight 
decrease in leg strength secondary to pain, although gait was 
normal.  The treatment records show that the veteran did not 
have neurologic impairment, that his deep tendon reflexes 
were normal, and that straight leg raise testing was 
negative.  He denied incontinence or weakness.  A September 
2003 entry noted that the veteran enrolled in a trade school; 
later entries indicate that he dropped out of his schooling.  
He reported that he lost his last lost job because of 
headaches.  In April 2005, he was given a consult for a back 
brace.  

At his November 2000 VA examination, the veteran reported 
back tightness and stiffness, as well as problems after 
prolonged standing.  He denied any radiation of pain.  
Physical examination showed that he had a normal gait, and 
did not use an assistive device.  He had normal posture.  
There was tenderness over the thoracic spine, but the veteran 
exhibited full range of thoracic spine motion without pain or 
spasm.  There was no tenderness of the lumbar spine, or any 
restriction of motion or evidence of pain or spasm.  Straight 
leg raise testing was negative.  The veteran had no 
neurologic deficits.  X-ray studies of the lumbosacral spine 
were normal.  Studies of the thoracic spine showed slight 
compression deformity at T7-T8.  The examiner concluded that 
the functional loss due to pain in particular was mild for 
the thoracic spine.

At his November 2002 VA examination, the veteran complained 
of thoracic and lumbar pain with movement or performance of 
his activities of daily living.  He also reported lower back 
stiffness and stated that he could not find a job because of 
his back disorder.  He indicated that his daily activities 
were affected to a moderate extent, and that he did not 
receive much relief with his medications.  He denied using an 
assistive device.  Physical examination showed that he had no 
postural abnormalities.  He exhibited thoracic tenderness, 
and forward flexion beyond 80 degrees was limited and 
painful.  He was able to backward extension to 30 degrees 
with pain.  He was able to laterally flex and rotate to 35 
degrees, bilaterally.  Straight leg raise testing was 
negative.  His deep tendon reflexes were 2+ and symmetrical.  
He had normal strength.  The examiner concluded that 
functional loss in the thoracic spine due to pain was mild to 
moderate.

The record shows that the veteran was found to have no 
neurologic deficits at a November 2002 VA neurology 
examination.

Received in April 2003 was correspondence to the veteran from 
the U.S. Postal Service requesting that he supply a medical 
evaluation by a specialist in orthopedic surgery.

In June 2003 the veteran reported that he stopped working on 
a full time basis in January 2002 due to his service-
connected disorders.

At his February 2004 VA examination, the veteran complained 
of problems with his thoracic spine.  He denied bowel or 
bladder problems.  He denied any unsteadiness, but reported 
problems with prolonged walking, as well as difficulty with 
his activities of daily living and restriction in his ability 
to bend, lift, turn or squat.  He denied using assistive 
devices.  He indicated that he left his last job after 
passing out following his headaches.  Physical examination 
showed tenderness in the thoracolumbar spine, with muscle 
spasm.  Low back extension was limited to 30 degrees, but 
otherwise lower back motion was normal.  No abnormalities 
were identified on neurologic examination.  X-ray studies of 
the thoracic spine showed mild spondylotic changes.  X-ray 
studies of the lumbar spine were normal.  The examiner 
concluded that the veteran had a history of an old 
compression deformity at T7 and T8 with current X-ray 
evidence of mild spondylitic changes.  He also concluded that 
the veteran had lumbar strain with normal X-rays and mild 
functional loss in range of motion due to pain.  With respect 
to employability, the examiner concluded that the veteran's 
capacity for physical work was affected to a limited extent 
by the musculoskeletal diagnoses, but that the records 
indicate that his alcoholism and psychiatric disability 
represent a greater hindrance.

At his December 2005 hearing, the veteran testified that he 
experiences constant lower back pain, particularly with 
certain motions.  He explained that his back caused problems 
with sleeping, and asserted that he was unable to work 
because of his back problems.  He explained that he stopped 
attending trade school because of physical limitations and 
the effects of his medications.

At his November 2006 VA examination, the veteran reported 
frequent thoracic spine pain, and constant low back pain.  He 
indicated that his pain is increased with certain activities, 
requiring him to then rest for up to two hours.  He explained 
that his lower back pain radiates, and occasionally caused 
him to limp.  He also explained that his toes sometimes 
tingle, but he denied any incontinence.  Physical examination 
showed he had normal posture.  He walked slowly, but his gait 
was normal, and he did not use assistive devices.  There was 
tenderness in the thoracic and lumbar spine areas, with mild 
lumbar spine spasm.  Lumbar lordosis was maintained.  Range 
of lumbar spine motion testing revealed flexion to 40 
degrees; extension to 10 degrees; right lateral flexion to 10 
degrees; left lateral flexion to 5 degrees; and bilateral 
rotation to 10 degrees.  Pain was evident in all excursions 
of motion.  Straight leg raise testing was positive.  He had 
full strength and normal deep tendon reflexes.  Sensation was 
normal.  X-ray studies of the lumbar spine were normal, with 
no evidence of a compression fracture.  X-ray studies of the 
thoracic spine showed findings consistent with early 
degenerative osteoarthritis.  Electrodiagnostic studies of 
the lower extremities were normal, with no evidence of 
peripheral neuropathy or of radiculopathy.  The examiner 
diagnosed myofascial pain syndrome involving the thoracic and 
lumbar paraspinal muscles; and early degenerative 
osteoarthritis of the thoracic spine.  The examiner explained 
that repetitive movements could not be done of the lumbar 
spine because of complaints of pain on movement.

Analysis

The Board initially notes that in August 2006, the RO 
implemented the Board's July 2006 determination that service 
connection for low back disability was warranted.  The RO 
assigned the veteran a 10 percent rating for the disorder.  
The veteran has not initiated an appeal of that rating.

Effective September 26, 2003, the rating schedule does not 
allow for separate evaluations of thoracic and lumbar spine 
disorders.  Therefore, given that service connection is in 
effect both for a thoracic spine disability and a lumbar 
spine disorder, the Board will, in evaluating the proper 
disability rating assignable for the period from September 
26, 2003, consider all pertinent thoracolumbar symptoms. 

The RO evaluated the veteran's thoracic spine disability as 
20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5243. 

Based on the medical evidence on file, Board finds that an 
evaluation in excess of 20 percent for the veteran's thoracic 
spine disorder is not warranted under any appropriate 
diagnostic code.  Turning first to the rating criteria in 
effect prior to September 26, 2003, the Board notes that 20 
percent represents the maximum evaluation assignable for 
severe limitation of dorsal spine motion with the presence of 
a deformity of vertebral body.  Moreover, none of the VA 
examiners or treating clinicians suggested that the dorsal 
spine was ankylosed.  To the contrary, he clearly retains a 
substantial level of motion in that spinal segment.  Nor is 
there any evidence of cord involvement or other residuals of 
a vertebral fracture (other than the deformity of the 
vertebral body).  A higher rating under Diagnostic Codes 
5285, 5288, or 5291 therefore is not warranted.

A 40 percent evaluation under the former Diagnostic Code 5293 
required at least severe IVDS.  A 40 percent evaluation under 
the revised Diagnostic Code 5293 and current 5243 requires 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  
Although the veteran experiences muscle spasms affecting his 
back, as well as two episodes of slightly diminished lower 
extremity strength (and a positive straight leg raise test in 
November 2006), neurologic evaluation has been consistently 
negative for deficits.  His reflexes are consistently normal, 
and when examined by VA, his strength has been full.  
Electrodiagnostic studies in November 2006 confirmed the 
absence of any radiculopathy.  Nor is there any evidence 
demonstrating incapacitating episodes of IVDS, or otherwise 
showing that he was prescribed bed rest by his treating 
physicians.
 
Given the absence of evidence showing that the veteran was 
prescribed bed rest for incapacitating episodes of his IVDS 
totaling at least 4 weeks in duration during any year, and 
the absence of any neurologic impairment, the Board finds 
that a 40 percent evaluation under the former versions of 
Diagnostic Code 5293 or current 5243 is not warranted.  Nor 
is there a basis, in the absence of neurologic impairment, on 
which to separately evaluate any neurologic manifestations of 
the thoracic back disorder for any period involved in this 
appeal.
 
With respect to whether a higher rating is warranted under 
the General Rating Formula for Diseases and Injuries of the 
Spine, a 40 percent evaluation requires forward flexion of 
the thoracolumbar spine limited to 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  The 
evidence shows that his thoracolumbar spine retains motion in 
all excursions, and clearly is not ankylosed.  Moreover, even 
when functional loss due to pain is considered, he is 
consistently able to forward flex to well beyond 30 degrees.  
A 40 percent evaluation therefore is not warranted.  See 
Deluca, supra.

Accordingly, a rating in excess of 20 percent for thoracic 
spine disability is denied.  38 C.F.R. § 4.3.

The Board lastly notes that the RO, in granting service 
connection for thoracic spine disability, assigned an 
effective date for the grant of November 6, 1999.  The Board 
has reviewed the evidence on file and concludes that the 
underlying level of severity for the veteran's thoracic spine 
disorder has remained at the 20 percent level, but not 
higher, since that date.  For the reasons enumerated above, 
and because there is no indication of greater disability than 
that described above during the period beginning November 6, 
1999, a higher rating is not warranted for any time since the 
award of service connection.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

C.  Extraschedular considerations

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2007).  The veteran has remained unemployed 
for a number of years.  He contends that his neck and 
thoracic spine disorders are responsible for his 
unemployment, although at other times he identified his 
headaches and other disorders as responsible.  He also 
indicates that his disorders and associated medications 
prevented him from completing trade school.  In any event, 
the Board points out that the February 2004 examiner 
specifically addressed the interference of the disorders on 
employment, and concluded that while they have some impact, 
the veteran's alcoholism and psychiatric disorders are 
primarily responsible for the employment problems.  The 
letter from the U.S. Postal Service suggests only that the 
agency required information on his orthopedic disorders in 
order to make an informed decision; the letter did not 
suggest that the agency was inclined to deny him employment 
because of the disorders.  Nor does the evidence otherwise 
demonstrate marked interference with employment as to require 
referral for consideration of an extraschedular evaluation.  

In addition, there is no evidence that his cervical and 
thoracic spine disabilities have necessitated frequent 
periods of hospitalization or that the manifestations of the 
disabilities are unusual or exceptional.  Therefore, the 
Board finds that the criteria for submission for an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. 
Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 


ORDER

Entitlement to an initial disability rating in excess of 30 
percent for residuals of injury to the cervical spine for the 
period from November 6, 1999 to September 26, 2003 is denied.

Entitlement to an initial disability rating in excess of 40 
percent for residuals of injury to the cervical spine for the 
period from September 26, 2003, is denied.

Entitlement to effective date earlier than September 26, 
2003, for the assignment of a 40 percent rating for residuals 
of injury to the cervical spine is denied.

Entitlement to an initial disability rating in excess of 20 
percent for residuals of injury to the thoracic spine with 
slight compression deformity, T7-T8 is denied.





REMAND

In the July 2006 remand, the Board requested that the RO 
schedule the veteran for a VA examination.  The examiner was 
specifically requested to comment on, inter alia, whether the 
veteran's headaches were "very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability."

The record shows that following the remand, the veteran was 
examined by VA in November 2006.  The examiner described a 
May 2006 entry in the VA treatment records noting the 
veteran's complaint of intense daily headaches which on 15 to 
20 occasions had required him to lie down.  The examiner 
noted that the veteran's current complaints included daily 
headaches lasting up to one hour, with frequent nausea and 
dizziness, and occasional vomiting.  The veteran explained 
that he was unable to do anything during his headaches.  
After examining the veteran, the examiner explained that the 
information required by the Board was addressed in the 
medical history.  

The examiner's understanding to the contrary notwithstanding, 
he did not provide the information requested in the Board's 
remand.  Specifically, he failed to comment on whether the 
veteran's headaches were "very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability."  His opinion on this question is 
particularly important, given that this information is 
required to determine whether a 50 percent evaluation is 
warranted.

Given that the VA examination report did not comply fully 
with the Board's remand instructions, the Board must remand 
the case again for further VA examination.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran for 
a VA neurological examination to determine 
the current severity of his service-
connected headaches.  The claims file must 
be made available to the examiner for 
review of the veteran's pertinent medical 
history.  All studies deemed appropriate 
should be performed and all findings 
should be set forth in detail.  The 
frequency and duration of attacks and 
description of level of activity the 
veteran can maintain during attacks should 
be noted.  The examiner should 
specifically comment on whether the 
veteran's headaches are productive of very 
frequent completely prostrating and 
prolonged attacks productive of severe 
economic inadaptability. 

2.  The RO should then prepare a new rating 
decision and readjudicate the remaining 
issue on appeal.  If the benefit sought on 
appeal is not granted in full the RO must 
issue a supplemental statement of the case, 
and provide the appellant and his 
representative an opportunity to respond. 

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


